DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 and 9-20 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species A and Species B, as set forth in the Office action mailed on November 16th, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant's arguments filed April 26th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that 35 U.S.C. 112(f) is not invoked with the provided functional limitations because “means” was not explicitly utilized, and that the terms are equivalent to “clamps” or “screwdriver” in that the function is equivalent to the structure. These arguments are not persuasive. With respect to “deflection limiter”, there is no difference between this term and a “deflection limiting unit” or “deflection limiting mechanism” or “deflection limiting means”. Applicant analogizes this with a term such as “filter”, but one of ordinary skill in the art would not understand without looking to the specification what is required or equivalent to a “deflection limiter”. Second, while some structure is recited (“at least one of an axially extending branch of a radially extending branch”), this structure is not sufficient by itself to limit any deflection, as the branches just floating in space wouldn’t limit any deflection at all, and requires the full structure or equivalent thereof as depicted in Figures 3 and 6. Third, if it is not interpreted under 112(f), then it’s potentially a 35 U.S.C. 112(b) rejection because the claim does not recite or state what element or structure is being limited with the “deflection limiter”, and therefore would be unclear. The interpretation under 112(f) allows for an incorporation of what structure is required and what is being limited in deflection, allowing for clarity and definiteness.
With respect to “flexible support”, the Examiner has found arguments persuasive since it’s more of a broad term in the art that the structure and function are incorporated into one another, as Applicant argues. Therefore, “flexible support” has not been interpreted under 35 U.S.C. 112(f). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745